ORDER

WHEREAS, the Director of the Offiee of Lawyers Professional Responsibility has filed a petition alleging that respondent Dale Le-Roy Hanke misappropriated client funds and bankruptcy trustee funds; and
WHEREAS, respondent has admitted the allegations of the petition, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment, with the payment of $750 in costs; and
*905WHEREAS, this court has independently-reviewed the record and agrees that the conduct admitted to by respondent warranted the stipulated to disposition;
IT IS HEREBY ORDERED that Dale LeRoy Hanke is disbarred. The Director is awarded $750 in costs.
BY THE COURT:
/s/ Mary Jeanne Coyne Mary Jeanne Coyne Associate Justice